Citation Nr: 0008688	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

3.  Entitlement to special monthly pension benefits by reason 
of the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), October 1997, August 1998, and September 1998.  

The October 1997 rating action held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for 
PTSD.  The August 1998 rating action denied special monthly 
pension.  The September 1998 decision denied a total 
disability rating because of individual unemployability due 
to service connected disability. 

The Board notes that at a RO hearing in December 1998, the 
veteran raised the issue of entitlement to service connection 
for a back disability based on the submission of new and 
material evidence.  In September 1999, the RO requested that 
the veteran submit new and material evidence to reopen this 
claim, and he was informed that service connection had 
previously been denied for this disability.  However, the 
evidence does not show that the RO has issued a decision with 
respect to this claim to reopen.  Accordingly, the matter is 
referred to the RO for further development, as necessary.



FINDINGS OF FACT

1.  Service connection post-traumatic stress disorder was 
denied by the RO by means of unappealed rating decisions of 
August 1991 and May 1992.  

2.  In May 1994 the RO denied to reopen the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder and informed him of his appellate rights. 

3.  Letters addressed to the veteran's family dated in 1953 
and 1954 contain information that is cumulative of evidence 
previously considered by the RO.

4.  VA medical evidence received subsequent to the May 1994 
RO decision contains cumulative information concerning the 
veteran's post service treatment for post-traumatic stress 
disorder and recitations of his medical history.   

5.  Testimony given by the veteran and his wife at a December 
1998 RO hearing and an October 1999 Board hearing is 
duplicative of the veteran's prior contentions that were 
considered previously by the RO.  

6.  The evidence received from the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.

7.  Service connection is not currently in effect for any 
disabilities.

8.  All evidence necessary for an equitable disposition of 
the veteran's claim for special monthly pension based on the 
need for aid and attendance has been developed.

9.  The veteran requires the constant aid and attendance of 
his wife due to his various disabilities.  He also needs some 
help protecting himself from hazards and help in taking his 
medication. 


CONCLUSIONS OF LAW

1.  The RO's decision of May 1994, that determined that new 
and material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement of service 
connection for post-traumatic stress disorder (PTSD), is 
final and is the most recent unappealed denial of his claim.  
38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the RO's May 1994 
decision does not serve to reopen the veteran's claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3. The claim of entitlement to TDIU lacks legal merit. 38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).

4.  The criteria for the assignment of special monthly 
pension based on the need for regular aid and attendance are 
met.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I. New and Material Evidence to Reopen Claim of Entitlement 
to Service Connection for Post-traumatic Stress Disorder 
(PTSD)

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the RO by means of an August 1991 rating 
decision.  The evidence of record at the time of this 
decision included a May 1991 statement from the veteran 
listing his inservice stressors.  These stressors included an 
accident in which a dump truck he was driving overturned and 
two men were killed.  He also reported that a grader he was 
operating ran over a land mine blowing out the grader's front 
tire.   As the evidence showed that the veteran did not have 
a diagnosis of PTSD and his claimed inservice stressors were 
unverified, the RO denied his claim of service connection for 
PTSD.  Subsequent to the issuance of the August 1991 rating 
action, medical evidence was received indicating a diagnosis 
of PTSD.  By means of a January 1992 rating action, the RO 
continued the denial of the claim as the veteran's claimed 
stressors remained unverified.  The veteran was furnished 
with notice of this decision in June 1992.  In August 1992 he 
filed a Notice of Disagreement to the decision and was 
furnished with a Statement of the Case in October 1992.  

The regulations provide that a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  The record does not show that a 
substantive appeal was perfected within one year after 
notification of the RO's decision.  Therefore, the decision 
of May 1992 became final in June 1993 (one year after 
notification).  38 C.F.R. § 3.104 (1999). 

In May 1994, the RO denied to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
informed of this decision and his appellate rights at that 
time.  The regulations provide that a claimant must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a) (1999).  As the evidence does not show that a 
Notice of Disagreement was received within one year of 
notification of the May 1994 decision; therefore, the May 
1994 is the most recent disallowance of the veteran's claim. 

The pertinent evidence received after the May 1994 rating 
decision includes letters from the veteran to his family 
dated in 1953 and 1954, VA medical records from June 1992 to 
July 1998, testimony given at a December 1998 RO hearing and 
an October 1999 Board hearing, and a reply from the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR) with attachments.

The Board finds that the letters submitted from the veteran 
are not new.  As previously indicated, new evidence is more 
than evidence that has not previously been included in the 
claims folder.  A letter postmarked in December 1953 
addressed to the veteran's parents indicates that the veteran 
had been involved in a truck accident wherein two lives were 
lost.  Other letters, dated in December 1954, indicate that 
the veteran was in the hospital following an unspecified 
operation.  This information contained in these letters is 
cumulative of information previously considered by the RO 
prior to its May 1994 denial.  In particular, the Board notes 
that the information contained in the December 1953 letter is 
duplicative of the information contained in a May 1991 
statement from the veteran concerning his inservice 
stressors.  Accordingly, as the information contained in 
these letters is not "new," the Board finds that these 
letters will not serve to reopen the veteran's previously 
disallowed claim of entitlement to service connection for 
PTSD.  

The Board also finds that the VA medical evidence received 
subsequent to the May 1994 denial of the veteran's claim does 
not present new and material evidence.  This information is 
merely cumulative of the treatment for the veteran's 
previously diagnosed PTSD.  The Board notes that there are 
instances where a health care provider has related the 
veteran's history in the medical record; however, evidence 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner does not 
constitute medical evidence or opinion.  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995).  The veteran's history of a mine 
explosion and a truck accident was recorded in medical 
evidence prior to the May 1994 denial as well as his May 1991 
recitation of inservice stressors.  Accordingly, the 
information contained in the post-service VA medical records 
recently received is cumulative of information previously 
considered by the RO and does not serve to reopen his claim.  

The testimony given at both the December 1998 RO hearing and 
the October 1999 Board hearing is not new and material to the 
issue of entitlement to service connection for PTSD.  The 
veteran testified that he was exposed to a truck accident 
during service in which two individuals were killed.  He also 
reiterated his prior contention that he hit a land mine 
during active military service and that the front wheel was 
blown off.  He also reported that he fell on a footlocker and 
injured his knee, back and tailbone.  The testimony by the 
veteran and his wife at the hearings on appeal do not contain 
new and material evidence; the testimony merely reiterates 
prior contentions considered by the RO when it rendered its 
decision in May 1994.  Accordingly, the testimony received 
during the December 1998 and October 1999 hearings does not 
serve to reopen the veteran's claim of entitlement to service 
connection for PTSD.   

The information received from USASCRUR is new as it contains 
information that had not previously been considered by the 
RO.  However, while new, the information is not material.  
The information received from USASCRUR indicates that the 
veteran's inservice stressor of a truck accident resulting in 
the death of two soldiers could not be verified.  
Accordingly, the material received from USASCRUR does not 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
Accordingly, this new information is not material and will 
not serve to reopen the veteran's claim. 

To reiterate, after a review of the recently obtained 
evidence, Board finds that the evidence received subsequent 
to the RO's May 1994 decision does not serve to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).


II.  Entitlement to a Total Disability Rating because of 
Individual Unemployability due to Service Connected 
Disability

A total disability rating based on individual unemployability 
(TDIU) may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, it shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).

Only service-connected disabilities warrant consideration 
with regard to a total disability rating for compensation 
based on unemployability.  38 C.F.R. § 4.16 (1999).  In this 
case, however, service connection is not in effect for any 
disabilities; therefore, there is no legal basis for the 
grant of TDIU.  As the law, rather than the evidence, is 
dispositive in this case, the claim is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Special Monthly Pension

Initially, the Board finds that the veteran's claim for 
entitlement to special monthly pension is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); that is, he has presented a claim that is 
plausible. He has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available. The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

The veteran contends that he should be assigned special 
monthly pension on the basis that he requires regular aid and 
attendance.  After a review of the evidence, the Board finds 
that the record supports his contentions, and that assignment 
of special monthly pension based on the need for aid and 
attendance is appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991 & Supp. 1999), and at 38 C.F.R. §§ 3.351 and 3.352 
(1999), special monthly pension may be granted when a 
claimant is receiving nonservice-connected pension or is 
permanently and totally disabled as a result of nonservice-
connected disability, and is in need of regular aid and 
attendance, wherein regular assistance is required as a 
result of being blind, or being so nearly blind as to have 
corrected bilateral visual acuity no greater than 5/200, or 
concentric contraction of the visual field to 5 degrees or 
less; as a result of being a patient in a nursing home 
because or mental of physical incapacity; or is unable to 
clean or dress oneself. See 38 C.F.R. § 3.351(c) (1999); see 
also 38 C.F.R. § 3.352(a) (1999).

In circumstances in which the criteria for regular aid and 
attendance are not satisfied, special monthly pension may be 
granted at the "housebound" rate if the veteran has a single 
permanent disability rated as 100 percent disabling under 
VA's Schedule for Rating Disabilities, and is actually 
housebound or has an additional single disability rated at 60 
percent disabling under VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) 
(1999).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above as the 
evidence does not show that he had corrected visual acuity no 
greater than 5/200, or that his visual field was compromised 
as contemplated under 38 C.F.R. §§ 3.351(c), 3.352(a) (1999).  
Likewise, the record does not show that the veteran currently 
resides in a nursing home or similar facility requiring 
constant care.  

A June 1998 VA outpatient treatment notation from a VA 
psychiatrist indicates that the veteran "requires constant 
attendance from [his] wife for medications, driving to 
appointments, etc."  

In support of his claim, the veteran and his wife appeared at 
a December 1998 RO hearing.  The evidence shows that the 
veteran depends on his wife to take of care of him and assist 
him with his basic needs.  The veteran does not leave the 
house very often; when he does, his wife drives.  His wife 
goes to the pharmacy to fill his prescriptions, and she does 
all the family's shopping.  The veteran has difficulty with 
short and long term memory.  His wife testified that the 
veteran cannot remember to take his medication and cannot 
remember to bathe and feed himself.  He also will walk away 
from the stove and leave the burner on.  He seems confused 
and disoriented.   

The veteran and his wife also appeared at an October 1999 
hearing before the undersigned Board member sitting at the 
RO.  The veteran indicated that he could not remember to take 
his medication and was dependent upon his wife for 
assistance.  

The testimony given at the hearings on appeal combined with 
the medical evidence indicate a steady decline in the 
veteran's health and his ability to perform daily activities 
and he is very reliant on his wife for assistance.  The 
evidence also indicates that the veteran's wife must ensure 
that he takes his medication properly each day.  

The Board concludes, based on the evidence, that he is not 
able to tend to his basic daily needs.  Both the lay and 
contemporaneous clinical records demonstrate impairment of 
such degree as to require regular aid and attendance, as such 
impairment is defined in 38 C.F.R. § 3.352(a) (1999).

Accordingly, in view of the above, the Board must conclude 
that the preponderance of the evidence is for the veteran's 
claim for special monthly pension based on the need for 
regular aid and attendance.  38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 3.352 (1999).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Lacking legal merit, the claim for 
TDIU is denied.  Entitlement to special monthly pension, 
based on the need for aid and attendance is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 


- 11 -


